Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-19 are allowable over the prior art and upon overcoming the double patenting rejection. 
The following is a statement of reasons for the indication of allowable subject matter: Most pertinent prior art, including U.S. Patent Pub. No. 2005/0125061 to Zucherman et al. and U.S. Patent Pub. No. 2005/0261769 to Moskowitz et al. disclose an expandable intervertebral implant insertable into an intervertebral disc space. The expandable intervertebral implant comprises a first outer sleeve portion defining an upper vertebral engagement surface, a second outer sleeve portion defining a lower vertebral engagement surface. The implant includes an inner core translatable in the internal void so as to cause the first and second outer sleeve portions to move away from each other, thereby expanding the implant along the transverse direction. Translation of the inner core expands the implant along the lateral direction, and the method of expansion includes after the translating step, translating the core along a second distance in the longitudinal direction in the interior void so as to expand the implant along a lateral direction that is oriented perpendicular to each of the longitudinal direction and the lateral direction. 
 The prior art fails to teach or disclose, however, wherein movement of the inner core with respect to each of the pair of upper portions and the pair of lower portions along the longitudinal direction causes the first upper portion and the second upper portion to move away from each other along the lateral direction, the first lower portion and the second lower portion to move away from each other along the lateral direction, and the pair of upper potions and the pair of lower portions to move away from each other along the transverse direction.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,526,625 in view of U.S. Patent Pub. No. 2005/0261769 to Moskowitz et al.
Both the granted patent (U.S. Patent No. 9,526,625) and the present application disclose an expandable intervertebral implant insertable into an intervertebral disc space defined between an upper vertebra and a lower vertebra that comprises an outer sleeve including  an upper sleeve portion having a pair of upper portions that each project down from laterally outer ends of the upper sleeve portion, and a lower sleeve portion having  a lower vertebral engagement surface and  a pair of lower portions that each project upwards. The implant includes an inner core translatable in the internal void along a longitudinal direction so as to expand the implant from an initial position to an expanded position, the inner core defining upper and lower engagement surfaces that are sloped in the transverse direction as they extend along the longitudinal direction, whereby translation of the inner core in the internal void along the longitudinal direction causes the upper and lower engagement surfaces to ride along the upper and lower sleeve portions to urge an entirety of each of the upper and lower sleeve portions to move away from the other of the upper and lower sleeve portions along the transverse direction, and each of the upper and lower sleeve portions to expand along a lateral direction that is perpendicular to each of the transverse direction and the longitudinal direction, whereby the portions of the pair of upper portions move away from each other along the lateral direction, and the portions of the pair of lower portions move away from each other along the lateral direction wherein the upper vertebral engagement surface is oriented parallel to the lower vertebral engagement surface both when the implant is in the initial position and when the implant is in the expanded position.
Moskowitz discloses an expandable intervertebral implant wherein a first upper portion (Q1) is elastically connected (via 101, [0027]) to a second upper portion (Q2), the first upper portion (Q1) is elastically connected (via 101, [0027]) to a first lower portion (Q3), the first lower portion (Q3) is elastically coupled (via 101, [0027]) to a second lower portion (Q4), and the second lower portion (Q4) is elastically coupled (via 101, [0027]) to a second upper portion (Q2, Figs. 1A-2B, 4A) in order to provide for an expansile polymer member to facilitate expansion of the upper and lower portions [0027, 0029]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the expandable intervertebral implant of U.S. Patent No. 9,526,62 with the elastic connector modification of Moskowitz in order to provide for an expansile polymer member to facilitate expansion of the upper and lower portions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775